DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external source” in claims 1 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Rejections - 35 USC § 112

§ 112 1st statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-10, 16, 17, 25, 27-33 and 64 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the recitation of “...determining a desired cooling capacity of the system; determining a harmonic distortion of a load harmonic current,” is not commensurate in scope with the disclosure.
First, the recitation of “determining a desired cooling capacity of the system,” is not commensurate in scope with the disclosure because without reciting the particular structure, materials or steps that accomplish the function of determining cooling capacity, all means or method of resolving the problem may be encompassed by the claim.  In particular, the claim does not recite what structure or steps determines cooling capacity.  Thus the claim is invalid under 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.
Secondly, the recitation of “...determining a harmonic distortion of a load harmonic current,” is not commensurate in scope with the disclosure because without reciting the particular structure, materials or steps that accomplish the function of determining harmonic distortion, all means or method of resolving the problem may be encompassed by the claim.  In particular, the claim does not recite what structure or steps determines harmonic distortion.  Thus the claim is invalid under 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 16, the recitation of “...determine a harmonic distortion of a load harmonic current,” is not commensurate in scope with the disclosure because without reciting the particular structure, materials or steps that accomplish the function of determining harmonic distortion, all means or method of resolving the problem may be encompassed by the claim.  In particular, the claim does not recite what structure or steps determines harmonic distortion.  Thus the claim is invalid under 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-10, 16, 17, 25, 27-33 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...determining a desired cooling capacity of the system; determining a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors; 
generating a plurality of control signals using the determined desired cooling capacity of the system; and 
transmitting a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives, reduce the harmonic distortion to the variable frequency drives caused by the load imbalance and not reduce the harmonic distortion to the variable frequency drives caused by the external source, and provide the desired system cooling capacity,” renders the claim unclear and/or indefinite.

Secondly, because the structure has not been claimed that accomplishes the function of determining “harmonic distortion”, the scope of the subject matter embraced by the claim is not clear.  Thus the claim is indefinite.
Thirdly, the recitation of “...determining a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors,” renders the claim unclear because whereas the disclosure mentions “external sources” [see at least page 11], the disclosure does not define what those external sources are or how any distortion related to external sources are determined.  For example, a review of the disclosure and figs 2 & 3 it is apparent that harmonic distortion is measured by monitoring device 311 and that filter module 220 provides harmonic mitigation.  [See page 7 and page 11].  Concluding that the disclosed system contemplates measuring harmonic distortion relative to power source 210/310 and not to any unknown “external sources.”  Additionally, the disclosure casually mentions that “when load harmonic currents are due to input voltage distortion, load imbalance distortion is preferably distinguished from external sources or the system will attempt to compensate for the condition of the eternal source or sources,” but does not go into detail or explains that the alleged “external harmonics” are not mitigated it simply says that the system “compensates” for those influences.  To compensate does not rule out that those influences are not mitigated.  Lastly, because the scope of the subject matter embraced by the claim is not clear.  The claim is indefinite.
For examination purposes, the limitation has been interpreted as - - a current and/or voltage sensor; a mitigation filter; and a controller; the system,

generating a plurality of control signals using the determined desired cooling capacity of the system; and 
transmitting a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives, reduce the harmonic distortion to the variable frequency drives caused by the load imbalance 

Regarding Claim 16, the recitation of “...wherein the controller is configured to: determine a target cooling capacity of the system, 
determine a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors; 
generate a plurality of control signals using the determined target cooling capacity of the system, and 
transmit a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives and to mitigate the harmonic distortion to the variable frequency drives caused by the load imbalance and not mitigate the harmonic distortion to the variable frequency drives caused by the external source, both while providing the target cooling capacity,” renders the claim unclear and/or indefinite.

Secondly, the recitation of “...determine a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors,” renders the claim unclear because whereas the disclosure mentions “external sources” [see at least page 11], the disclosure does not define what those external sources are or how any distortion related to external sources are determined.  For example, a review of the disclosure and figs 2 & 3 it is apparent that harmonic distortion is measured by monitoring device 311 and that filter module 220 provides harmonic mitigation.  [See page 7 and page 11].  Concluding that the disclosed system contemplates measuring harmonic distortion relative to power source 210/310 and not to any unknown “external sources.”  Additionally, the disclosure casually mentions that “when load harmonic currents are due to input voltage distortion, load imbalance distortion is preferably distinguished from external sources or the system will attempt to compensate for the condition of the eternal source or sources,” but does not go into detail or explains that the alleged “external harmonics” are not mitigated it simply says that the system “compensates” for those influences.  To compensate does not rule out that those influences are not mitigated.  Lastly, because the scope of the subject matter embraced by the claim is not clear.  The claim is indefinite.
For examination purposes, the limitation has been interpreted as - - a current and/or voltage sensor; a mitigation filter; wherein the controller is configured to: determine a target cooling capacity of the system, 

generate a plurality of control signals using the determined target cooling capacity of the system, and 
transmit a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives and to mitigate the harmonic distortion to the variable frequency drives caused by the load imbalance 

All claims not specifically addressed above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 8, 16, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kanazawa (US5065302).

Regarding Claims 1 and 16, Kanazawa teaches a system [Fig. 1] comprising:
a plurality of electric motors [6A, 6B] configured to drive a respective plurality of loads including at least one refrigerant compressor [CP; Col. 3, line 55-Col. 4, line 19; Fig. 1];
a plurality of variable frequency drives [9A, 9B] each of which includes a rectifier and an inverter [at least 3A, 3B, 5A, 5B] and configured to drive the plurality of electric motors [Col. 3, line 55-Col. 4, line 19; Fig. 1];
the plurality of variable frequency drives being electrically coupled to an AC source [2; col 3, lines 58-67];
a controller [10] configured to control output of the variable frequency drives [cpl 4, lines 20-35];
determine a target cooling capacity of the system [col 7, lines 42-58; fig 11; where cooling capacities 2U-5U are determined];
determine a harmonic distortion of a load harmonic current, the load harmonic current associated with a load imbalance among the plurality of loads being driven by the plurality of electric motors [col 5, lines 23-41; fig 7; where the waveforms are indicative of an amount of harmonic components associated with each variable frequency drive. See also fig 9; fig 11; fig 12; claim 7; col 7, line 59-col 8, line 42; where the state detection circuits 31 to 3N detects load harmonics utilizing current and voltage];
generate a plurality of control signals using the determined target cooling capacity of the system [col 7, lines 42-58; fig 11];
transmit a control signal of a plurality of control signals [at least an operating frequency signal and harmonic reduction command signal] to the rectifier and the inverter of each of the variable frequency drive [9A; 9B; see col 8, lines 43-52 where both rectifiers can be of the controllable type] to balance output of the variable frequency drive and to mitigate the harmonic distortion to the variable frequency drive caused by 
For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Kanazawa as modified above.

Regarding Claim 2, Kanazawa teaches the invention of Claim 1 above and Kanazawa teaches where the plurality of loads include a plurality of compressors [CP] configured to compress refrigerant [col 4, lines 8-19; where a compressor in a refrigeration system necessarily compresses refrigerant].

Regarding Claim 8, Kanazawa teaches the invention of Claim 1 above and Kanazawa further teaches where the plurality of loads include the compressor configured to compress refrigerant [As modified above, see the rejection of Claim 2 above for detailed discussion] and whereas Kanazawa does not explicitly teach a condenser fan drive the examiner takes official notice that a condenser fan contains a condenser fan drive.  See MPEP 2144.03A where when the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known official notice may be relied upon.

Regarding Claim 27, Kanazawa teaches the invention of Claims 16 above and Kanazawa further teaches where the controller [19] is configured to adjust the variable frequency drives collectively in response to an increase or decrease in the target cooling capacity [col 7, lines 42-58; fig 11; where cooling capacities 2U-5U are used as parameters].

Regarding Claim 28, Kanazawa, as modified, teaches the invention of Claim 16 above and Kanazawa teaches where the controller is configured to adjust a particular one of the variable frequency drives selected to optimize harmonic mitigation in response to an increase or decrease in the target cooling capacity [col 7, lines 50-58].

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, 25 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Park (KR20080047694A)

Regarding Claims 9 and 25, Kanazawa teaches the invention of Claims 1 and 16 above but does not explicitly teach determining input current total demand distortion from measured input information and determining input voltage total harmonic distortion.
However, Park teaches an air conditioner [1] that determines input current total demand distortion [as measured by current detection unit 40] and input voltage total harmonic distortion [as measured voltage detection unit 50; see page 4, para 2, lines 1-4; lines 15-20; page 4, para 2, line 17-page 4, para 1, line 5].  Park also teaches that the determined parameters when compared to predetermined targets aid in compensating for system harmonics and thereby improve the reliability of the system [page 5, para 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the method of Kanazawa to determine input current total demand distortion from measured input information and determine input voltage total harmonic distortion in view of the teachings of Park where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the reliability of the system
For Clarity, in regard to Claim 9, the method as claimed is carried out during the normal operation of the apparatus of Kanazawa as modified above.
For clarity, the limitation “input current total demand distortion” has been interpreted as “input current distortion” and the limitation “input voltage total harmonic distortion” has been interpreted as “input voltage distortion.”

Regarding Claims 10 and 64, Kanazawa teaches the invention above but does not explicitly teach estimating a terminal voltage total harmonic distortion and comparing the estimated terminal voltage total harmonic distortion to a measured terminal voltage total harmonic distortion.

Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the method of Kanazawa to estimate a terminal voltage total harmonic distortion and comparing the estimated terminal voltage total harmonic distortion to a measured terminal voltage total harmonic distortion in view of the teachings of Park where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the reliability of the system
For Clarity, in regard to Claim 64, the method as claimed is carried out during the normal operation of the apparatus of Kanazawa, as modified above.
For clarity, the limitation “terminal voltage total harmonic distortion” has been interpreted as “voltage distortion.”

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Tanaka et al. (JPH09224393A).

Regarding Claim 17, Kanazawa teaches the invention of Claim 16 above but does not explicitly teach wherein the variable frequency drives each include a rectifier electrically coupled to an AC source, a DC link electrically coupled to the rectifier and an inverter electrically coupled to the DC link.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kanazawa to have wherein the variable frequency drives each include a rectifier electrically coupled to an AC source, a DC link electrically coupled to the rectifier and an inverter electrically coupled to the DC link in view of the teachings of Tanaka where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. provide control structure to an air conditioning system and thereby meet a required cooling capacity.

Claims 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Otagaki (JP2010279171A).

Regarding Claim 29, Kanazawa, as modified, teaches the invention of Claim 16 above but does not explicitly teach where the controller is configured to operate capacity control logic to determine a capacity increase or decrease and operate load balancing logic to determine one or more loads to adjust to provide the increase or decrease while mitigating system input harmonics.

Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Kanazawa to have where the controller is configured to operate capacity control logic to determine a capacity increase or decrease and operate load balancing logic to determine one or more loads to adjust to provide the increase or decrease while mitigating system input harmonics in view of the teachings of Otagaki in order to reduce harmonic distortion.

Regarding Claim 30, Kanazawa, as modified, teaches the invention of Claim 29 above and Otagaki further teaches where the balancing logic is configured to calculate balance results based on a stored matrix of machine configuration for the system design designating phase balance alignment and capacity influence on balancing [0032-0046].

Regarding Claim 31, Kanazawa, as modified, teaches the invention of Claim 29 above and Otagaki further teaches where the balancing logic is configured to utilize a fixed sequencing matrix, pre-calculated using a balancing algorithm [0032-0046].


Regarding Claim 32, Kanazawa, as modified, teaches the invention of Claim 16 above and Otagaki teaches where the controller is configured to determine whether to turn on or off one or more of the electric motors to meet the target cooling capacity and 

Regarding Claim 33, Kanazawa, as modified, teaches the invention of Claim 16 above and Otagaki teaches where the controller is configured to determine whether to change capacity of one or more of the electric motors which are operating and to select at least one specific electric motor and at least one capacity magnitude change to meet the target cooling capacity and optimize the harmonic mitigation [0032-0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763